PRATT, J.
This is an appeal from an order requiring the defendant to serve a verified bill of particulars of the matter set up in the answer. In addition to a general denial, the defendant has set up in what way he claims the plaintiff has broken the contract of employment, and it is only fair the plaintiff should be apprised of the time and place when and where the occasions took place upon which he intends to offer proof. He will not be required to disclose his evidence, or the names of his witnesses. The order went too far in requiring the defendant to state the names of the persons in whose presence the plaintiff- was intoxicated. With the modification of striking out that part of the order, the order appealed from is affirmed, without costs to either party. All concur.